Per Curiam.
Any terms of an automobile liability policy which violate section 109 of the Insurance Law or limit the free force and effect thereof are illegal. Nevertheless the policy will be held valid and deemed to include the provisions required by that section. (Bakker v. Ætna Life Ins. Co., 264 N. Y. 150.) This rule controls the rights, duties and obligations of the insurer and the policyholder. We construe the present contract as attempting to limit the statutory provisions. It is, therefore, illegal and may not be enforced.
Judgment reversed, with costs, and judgment directed for defendant, with costs.
All concur; present, Hammer, Callahan and Shientag, JJ.